Gilbert, J.
On authority of McGonnell v. McGonnell, 135 Ga. 828 (70 S. E. 647), the court did not err in dismissing the petition on demurrer.
(a.) The case of Watts v. Watts, 130 Ga. 683 (61 S. E. 593), is distinguishable from McConnell v. McConnell, supra, in that the petition *294in the Waits case was dismissed by the court on its own motion prior to final judgment.
No. 5165.
May 14, 1926.
(h) On the question of estoppel in such a ease, compare authorities cited in McLeod v. McLeod, 144 Ga. at p. 360 (87 S. E. 286).

Judgment affirmed.


All the Justices concur.

Joe M. Lang, for plaintiff. Weltn&r & Sims, for defendant.